Citation Nr: 1818949	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected unspecified anxiety disorder. 

2.  Entitlement to service connection for panic disorder and sleeping disorder, to include as due to anxiety. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  In February 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to a rating in excess of 30 percent for service-connected unspecified anxiety disorder.

2.  In February 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to service connection for panic disorder and sleeping disorder, to include as due to anxiety.  

3.  In February 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to service connection for PTSD.

4.  In February 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to a rating in excess of 30 percent for service-connected unspecified anxiety disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for a panic disorder and sleeping disorder, to include as due to anxiety, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal by the Veteran of his claim for entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a February 2017 letter, the Veteran requested that all appeals from the statement of the case dated December 15, 2016, be dropped and the hearing requested in his December 29, 2016, substantive appeal be withdrawn.  The Veteran expressed satisfaction with his total and permanent disability rating and the fact that VA addressed the issues properly.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an increased rating for unspecified anxiety disorder, entitlement to service connection for panic disorder and sleeping disorder, to include as due to anxiety, and PTSD, and entitlement to TDIU.


ORDER

The appeal of the issue of entitlement to a rating in excess of 30 percent for service-connected unspecified anxiety disorder is dismissed. 

The appeal of the issue of entitlement to service connection for panic disorder and sleeping disorder, to include as due to anxiety, is dismissed. 

The appeal of the issue of entitlement to service connection for PTSD is dismissed. 

The appeal of the issue of entitlement to TDIU is dismissed. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


